Citation Nr: 0534087	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability, to include the issue of entitlement to 
a rating in excess of 10 percent earlier than June 24, 2004.

2.  Entitlement to service connection for nephritis.

3.  Entitlement to service connection for a depressive 
disorder, secondary to her service-connected lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran/Appellant and her mother


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran was on active duty for training from January 1998 
to June 1998, and subsequently served in the Arkansas Air 
National Guard.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.  The veteran filed her 
notice of disagreement in January 2003, the RO issued a 
statement of the case in August 2003, and the veteran 
perfected her appeal in September 2003.  The veteran also 
testified before the undersigned at a September 2005 hearing 
at the RO.  At the hearing, the veteran withdrew the claim 
for service connection for post traumatic stress disorder.  

The issues of entitlement to service connection for nephritis 
and entitlement to a rating in excess of 20 percent for a 
lower back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of evidence shows that the veteran has a 
current diagnosis of depression which has been linked to her 
service-connected lower back disability.


CONCLUSION OF LAW

The criteria for service connection of a depressive disorder 
secondary to a lower back disability are met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2005).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran asserted, such as at her hearing, that she became 
depressed as a result of her service-connected back 
disability. 

Treatment records show that the veteran has been in 
psychiatric counseling for depression since at least June 
1999.  At a VA examination in October 2001, the veteran 
indicated that things were going well for her until she 
injured her back in 1998 at which point her entire career 
changed.  The examiner diagnosed the veteran with an 
adjustment disorder with a depressed mood.

In a VA treatment note dated in February 2002, the veteran's 
Axis I diagnosis was major depressive disorder, and it was 
noted that the veteran's depression seemed to stem from two 
causes: 1) her chronic severe back pain that she can find no 
relief from, and 2) her dream of becoming a fighter pilot 
being permanently removed as a possibility.  It was explained 
that the frustration of not achieving any resolution of her 
pain symptoms caused her to increasingly feel out of control 
to the point of having suicidal ideation. 

The veteran has testified that her depression arose as a 
result of the back injury which she incurred during service, 
and a medical professional agreed that the veteran's service-
connected back injury was a major cause of her depressive 
disorder.  Given that there is no conflicting medical 
evidence record, and resolving all reasonable doubt in the 
veteran's favor, the Board hereby grants her claim of 
secondary service connection for her depressive disorder.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a depressive disorder secondary to a 
service-connected back disability is granted.


REMAND

The veteran testified that she was diagnosed with chronic 
polynephritis while in service.  She indicated that a kidney 
specialist prescribed medication which cleared it up, but the 
problem is chronic and flares back up.  The veteran further 
indicated that she has to have her kidneys checked every 6 to 
12 months to ensure they are not being damaged.

Service medical records confirm that the veteran was 
diagnosed with nephritis while in service.  In June 1998, the 
veteran underwent an intravenous pyelogram and cystoscopy 
which were both normal. 

Post-service treatment records often note a history of 
nephritis.  At a VA examination in July 2001 it was noted 
that the veteran had been diagnosed with nephritis in the 
military; the veteran underwent an IVP and a cystoscopy both 
of which were normal, but recurrent hematuria prompted an 
evaluation.  A renal panel in July 2001 was within normal 
limits.

Where, as here, there is an in-service notation of a 
relevant abnormality, a medical opinion may be required to 
aid in substantiating the claim.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Accordingly, the Board considers that 
a medical opinion would materially assist in the development 
of this appeal.

At her hearing before the Board, the veteran and her mother 
testified that the veteran's back disability is worsening.  
The veteran had a L5/S1 hemilamotomy with excision of 
degenerative disc in April 1999.  Given the fact that the 
veteran has not undergone a VA examination since 2001, and 
given that there is evidence of the condition worsening, the 
Board finds that a medical examination would materially 
assist in the development of this claim.

As such, these matters are REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate her 
claim, what evidence, if any, she is to 
submit, and what evidence VA will obtain 
with respect to her claim.  Further, ask 
her to submit any evidence in her 
possession which pertains to her claim.

2.  Schedule the veteran for an 
examination to determine the severity of 
her lower back disability, to include 
both orthopedic and neurologic 
manifestations.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  

3.  Schedule the veteran for an 
examination concerning her claimed 
nephritis.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  The 
examiner should specifically comment on 
whether the veteran has chronic nephritis 
or other kidney disability, and, if so, 
whether it is as likely as not that it 
was caused by, or originated during, her 
time on active duty.  Any opinion 
rendered should be supported by a 
complete rationale.

4.  Then, re-adjudicate the veteran's 
claims.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


